DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 16 August 2021.  After entry of the amendment, claims 1, 3-9, and 14-17 are currently pending in the application.

Specification
The disclosure is objected to because of the following informalities: Applicant needs to update the specification to include the patent number of the parent application as the application has since matured into a patent.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The limitation found in claim 8 already appears in claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-9 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,174,202 in view of “Portland Cement Concrete Materials”. 
The prior patent claims teach all of the claimed limitations except for the size of the fine aggregate.  The Portland Cement Concrete Materials reference teaches, on page 4-4, that the dividing line between coarse and fine aggregates is a 4.75 mm sieve.  Based on this, it is obvious that the fine aggregate would have to be less than 4.75 mm and therefore the size range overlaps the claimed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim,541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934(Fed. Cir. 1990), see MPEP 2144.05.   Also, it should be noted that applicant has not shown that the use of the particular size fine aggregate produces unexpected results.

Claims 1, 4, 8, 14-15 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 8, 14-15 and 17 of copending Application No. 17/399,557 in view of “Portland Cement Concrete Materials”. 
This is a provisional nonstatutory double patenting rejection.
The copending application claims teach all of the claimed limitations except for the size of the fine aggregate.  The Portland Cement Concrete Materials reference teaches, on page 4-4, that the dividing line between coarse and fine aggregates is a 4.75 mm sieve.  Based on this, it is obvious that the fine aggregate would have to be less than 4.75 mm and therefore the size range overlaps the claimed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.   Also, it should be noted that applicant has not shown that the use of the particular size fine aggregate produces unexpected results.

Claims 1, 4-9, and 14-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-9 and 14-17 of copending Application No. 17/399,657 in view of “Portland Cement Concrete Materials”. 
This is a provisional nonstatutory double patenting rejection.
The copending application claims teach all of the claimed limitations except for the size of the fine aggregate.  The Portland Cement Concrete Materials reference teaches, on page 4-4, that the dividing line between coarse and fine aggregates is a 4.75 mm sieve.  Based on this, it is obvious that the fine aggregate would have to be less than 4.75 mm and therefore the size range overlaps the claimed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.   Also, it should be noted that applicant has not shown that the use of the particular size fine aggregate produces unexpected results.

Claims 1, 4-8, and 14-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-8 and 14-17 of copending Application No. 17/402,682 in view of  “Portland Cement Concrete Materials”. 
This is a provisional nonstatutory double patenting rejection.
The copending application claims teach all of the claimed limitations except for the size of the fine aggregate.  The Portland Cement Concrete Materials reference teaches, on page 4-4, that the dividing line between coarse and fine aggregates is a 4.75 mm sieve.  Based on this, it is obvious that the fine aggregate would have to be less than 4.75 mm and therefore the size range overlaps the claimed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.   Also, it should be noted that applicant has not shown that the use of the particular size fine aggregate produces unexpected results.

Claims 1, 4, 8, 14-15 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8, 14-15 and 17 of copending Application No. 17/403,918 in view of  “Portland Cement Concrete Materials”. 
This is a provisional nonstatutory double patenting rejection.
The copending application claims teach all of the claimed limitations except for the size of the fine aggregate.  The Portland Cement Concrete Materials reference teaches, on page 4-4, that the dividing line between coarse and fine aggregates is a 4.75 mm sieve.  Based on this, it is obvious that the fine aggregate would have to be less than 4.75 mm and therefore the size range overlaps the claimed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.   Also, it should be noted that applicant has not shown that the use of the particular size fine aggregate produces unexpected results.

References Cited By The Examiner
US Patent No. 11,174,202 is the patent resulting from the parent application.  US 2021/0371340, 2021/0371341, 2021/0371342, and 2021/0371343 are the patent publications of the copending applications utilized in the above obviousness-type double patenting rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
September 21, 2022